Title: To George Washington from Samuel Purviance, 12 May 1786
From: Purviance, Samuel
To: Washington, George

 

Dear Sir
Baltimore 12th May 1786

The Packet inclosed with this came under Cover to me from a Mr Pike of Newbury Port, (a Person utterly unknown to Me) with a Request that I woud forward it to you—Shoud you have occasion to reply, Letters sent to me can be readily forwarded from hence, by Vessels bound to Boston or Newbury Port.
I received the Letter which you was so obliging as to write me by Mr Neilson, for which I thank you: also your favour by Mr Harris, to whom I gave a Letter to my friend Mr Samuel Hughes, who has had the chief management of the Susquehanna Canal, and who gave him an Introduction to Mr Brindley, which I presume answerd his Expectations, as I learn Mr Brindley has since been down at James River.
When the Commissioners appointed by your Assembly to examine the Navigation of the Kenhawa & James River, have executed that Bussin[es]s; you will greatly oblige me by a Communication of their report, or such part thereof as you may be at liberty to mention—My Son who I informed you had traveled last Fall thro part of that country, on his return from Louisville, tells me it is 68 Miles from where he crossd the Kenhawa or New River, to Crows Ferry on James River, and that the whole of that distance is a better Waggon Road than he has traveled in any of these States, and the Passage across the Mountains in that Quarter very easey for full loaded Waggons: but I presume this is not the nearest Communication between the two Rivers.
I hope the Peace or treaty lately concluded with the Shawnese, will facilitate & encourage Settlements about the two Kenhaways, which may add to the Value of Land in that Quarter—I woud readily consent either to rent, or sell out on moderate terms, rather than be a means of retarding the Settlements. I am with great Respect Sir Your most Obedt & Very hble Servt

Saml Purviance

